department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx jax exempt and government entities division uil dollar_figure number release date date date petson to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear ‘this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated december 20xx is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 c of the irc effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the you may write to the courts at the rules for initiating suits following addresses for declaratory_judgment united_states tax_court second street nw washington dc us court of fedetal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours pe maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations pate une sation taxpayer_identification_number number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 48373u irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 form 4621-a publication publication letter rev catalog number 34809f department of the treasury internal_revenue_service - i explanations of items schedule number or exhibit year period ended form 886-a date name of taxpayer tax identification_number last digits 20xx issue whether as an organization described within internal_revenue_code irc c because of no operation or activity since december 20xx which includes the year of examination continues to qualify for exemption facts the organization incorporated with nonprofit organization under the name on march 20xx which changed their name to secretary of state office on may 20xx as a an amended articles of incorporation was filed the organization’s purpose is described in their articles of incorporation as rural development youth empowerment to encourage and help those in poverty with future plans to help them get social services on december 20xx the organization was granted exemption under sec_501 public charity status for sec_509 and sec_170 on september 20xx secretary of state filed the organization’s status as administrative dissolution and inactive during the examination the board president stated the organization has ceased operations there were no activities no income and no assets during year 20xx form 990-n for year 20xx was the last return filed by the organization revocation was discussed with the board president on may 20xx and may 20xx the board president agreed with proposed revocation he stated he thought the organization would be automatically revoked in addition the agent received a faxed letter from the organization on may 20xx that confirms the organization decision to dissolve the company law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if it is organized and operated exclusively for one or more of the following catalog number 20810w form 886-a rev www irs gov page - form a department of the treasury - nternal ir revenue ss service i schedule number or exhibit date name of taxpayer explanations of items year period ended tax identification_number last digits 20xx purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals tax reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section tax reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 it engages primarily in activities revproc_90_27 1990_1_cb_514 date states that a ruling or determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the ruling or determination_letter originally was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court issuance of temporary or final regulations or issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from tis exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in cases where a ruling or determination_letter was issued in error or is no longer in accord with the holding of the service when sec_7805 relief is granted see sec_15 and of revenue_procedure retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked revrul_58_617 1958_2_cb_260 date rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation the district_director of the internal revenue for the district in which the organization is located must be advised immediately of any such changes in order that a determination may be made as to the effect the changes may have upon the exempt status of the organization see generally sec_1_501_a_-1 and sec_1_6033-1 of the income_tax regulations failure to comply with this requirement may result in serious consequences to the organization because the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the catalog number 20810w page www irs gov form 886-a rev schedule number or exhibit department of the trashy servi explanations of items revenue internal ir - service form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code taxpayer’s position the board president said the organization ceased operations there were no activities no income and no assets during year 20xx form 990-n for year 20xx was the last return filed by the organization revocation discussed with the board president on may 20xx and may 20xx the board president agreed with proposed revocation he thought the organization would automatic revoke in addition received faxed letter from the organization on may 20xx that confirms the organization decision to dissolve the company government’s position and conclusion the service position is that the organization has been inactive since december 20xx operations have ceased for this entity as such fails to meet the operational requirements to continue its exemption status under sec_501 the effective date of revocation will be january 20xx if you agree to this conclusion please sign the attached forms if you disagree please submit a written_statement of your position with supporting law catalog number 20810w page www irs gov form 886-a rev
